                                         Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 1 of 25 PAGEID #: 7


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   MONIFA SMITH
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2101987
                                                                                                        SUMMONS
                                   LIBERTY MUTUAL GROUP INC
                                        DEFENDANT


                                        LIBERTY MUTUAL GROUP INC
                                        9450 SEWARD RD                                 D-1
                                        FAIRFIELD OH 45014




                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        MONIFA SMITH
                                        2 SPRINGFIELD PIKE
                                        APT 1
                                        CINCINNATI OH 45215
                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   EVAN R MCFARLAND                                    Clerk, Court of Common Pleas
                                   11260 CHESTER RD                                       Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH           45246
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      June 15, 2021



                                   *D132190000*
                                   D132190000




                                                                                                                       EXHIBIT A

Powered by TCPDF (www.tcpdf.org)
                                         Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 2 of 25 PAGEID #: 8


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   MONIFA SMITH
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2101987
                                                                                                        SUMMONS
                                   LIBERTY MUTUAL GROUP INC
                                        DEFENDANT


                                        LIBERTY MUTUAL GROUP INC
                                        CORPORATION SERVICE COMPANY                    D-1
                                        50 WEST BROAD ST STE 1330
                                        COLUMBUS OH 43215



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        MONIFA SMITH
                                        2 SPRINGFIELD PIKE
                                        APT 1
                                        CINCINNATI OH 45215
                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   EVAN R MCFARLAND                                    Clerk, Court of Common Pleas
                                   11260 CHESTER RD                                       Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH           45246
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      June 15, 2021



                                   *D132190006*
                                   D132190006




                                                                                                                       EXHIBIT A

Powered by TCPDF (www.tcpdf.org)
                                         Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 3 of 25 PAGEID #: 9


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   MONIFA SMITH
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2101987
                                                                                                        SUMMONS
                                   LIBERTY MUTUAL GROUP INC
                                        DEFENDANT


                                        LIBERTY MUTUAL GROUP INC
                                        CORP SERVICE COMPANY                           D-1
                                        84 STATE STREET
                                        BOSTON MA 02109



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        MONIFA SMITH
                                        2 SPRINGFIELD PIKE
                                        APT 1
                                        CINCINNATI OH 45215
                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   EVAN R MCFARLAND                                    Clerk, Court of Common Pleas
                                   11260 CHESTER RD                                       Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH           45246
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      June 15, 2021



                                   *D132190073*
                                   D132190073




                                                                                                                       EXHIBIT A

Powered by TCPDF (www.tcpdf.org)
                                        Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 4 of 25 PAGEID #: 10


                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   MONIFA SMITH
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2101987
                                                                                                        SUMMONS
                                   LIBERTY MUTUAL GROUP INC
                                        DEFENDANT


                                        LIBERTY MUTUAL GROUP INC
                                        175 BERKELEY STREET                            D-1
                                        CORPORATE OFFICE
                                        BOSTON MA 02116



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        MONIFA SMITH
                                        2 SPRINGFIELD PIKE
                                        APT 1
                                        CINCINNATI OH 45215
                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   EVAN R MCFARLAND                                    Clerk, Court of Common Pleas
                                   11260 CHESTER RD                                       Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH           45246
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      June 15, 2021



                                   *D132190067*
                                   D132190067




                                                                                                                       EXHIBIT A

Powered by TCPDF (www.tcpdf.org)
             Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 5 of 25 PAGEID #: 11




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23365649
Notice of Service of Process                                                                            Date Processed: 06/18/2021

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley St
                           Boston, MA 02116-5066

Entity:                                       Liberty Mutual Group Inc.
                                              Entity ID Number 2541558
Entity Served:                                Liberty Mutual Group Inc
Title of Action:                              Monifa Smith vs. Liberty Mutual Group Inc.
Matter Name/ID:                               Monifa Smith vs. Liberty Mutual Group Inc. (11328248)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Hamilton County Court of Common Pleas, OH
Case/Reference No:                            A 2101987
Jurisdiction Served:                          Ohio
Date Served on CSC:                           06/17/2021
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Evan McFarland
                                              216-291-4744 x 170

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                  EXHIBIT A
  Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 6 of 25 PAGEID #: 12

                                                                          COPY


                               COURT OF COMMON PLEAS
                               HAMILTON COUNTY, OHIO




MONIFA SMITH
    PLAINTIFF
                                                                  Use below number on
                                                                  all future pleadings
       -- vs --
                                                            No.   A 2101987
                                                                     SUMMONS
LIBERTY MUTUAL GROUP INC
     DEFENDANT


     LIBERTY MUTUAL GROUP INC
     CORPORATION SERVICE COMPANY                   D- 1
     50 WEST BROAD ST STE 1330
     COLUMBUS OH 43215



You are notified
that you have been named Defendant(s) in a complaint filed by

     MONIFA SMITH
     2 SPRINGFIELD PIKE
     APT 1
     CINCINNATI OH 45215
                                                                          Plaintiff(s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
You are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.



Name and Address of attorney                       AFTAB PUREVAL
EVAN R MCFARLAND                                   Clerk, Court of Common Pleas
11260 CHESTER RD                                      Hamilton County, Ohio
SUITE 825
CINCINNATI         OH           45246
                                              By   RICK HOFMANN
                                                                           Deputy


                                              Date:       June 15, 2021




                                                                                    EXHIBIT A
            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 7 of 25 PAGEID #: 13




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                 COMMON PLEAS DIVISION

                                ELECTRONICALLY FILED
                               June 10, 2021 09:43 AM
                                    AFTAB PUREVAL
                                   Clerk of Courts
                               Hamilton County, Ohio
                                CONFIRMATION 1076351


             MONIFA SMITH                                                       A 2101987
              Vs.
    LIBERTY MUTUAL GROUP
             INC


       FILING TYPE: INITIAL FILING (IN COUNTY) WITH JURY
                            DEMAND
                                          PAGES FILED: 17




                                                      EFR200




                                                                                                EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 8 of 25 PAGEID #: 14




                                        IN THE COURT OF COMMON PLEAS
                                            HAIVIILTON COUNTY, OHIO

            MONIFA SMITH                                                 CASE NO.
            2 Springfield Pike, Apt 1
            Cincinnati, OH 45215                                         JUDGE:
                                          Plaintiff,

                                   V.


            LIBERTY MUTUAL GROUP INC
            9450 Seward Rd.                                              COMPLAINT FOR
            Fairfield, OH 45014                                          DAMAGES AND
                                                                         INJUNCTIVE RELIEF
                   Serve Also:
                   LIBERTY MUTUAL GROUP, INC                             JURY DEMAND ENDORSED
                   c/o Corporation Service Company                       HEREIN
                   (Stat. agent)
                   50 West Broad Street, Suite 1330
                   Columbus, OH 43215

                   -and-

                   LIBERTY MUTUAL GROUP, INC
                   (Corporate Office)
                   175 Berkeley St
                   Boston, MA 02116

                   -and-

                   LIBERTY MUTUAL GROUP, LLC
                   c/o Corp. Service Company (Stat. agent)
                   84 State St
                   Boston, MA 02109

                                          Defendant.


                  Plaintiff MONIFA SMITH by and through undersigned counsel, as her Complaint against

           the Defendant, states and avers the following:

                                                       PARTIES

              1. Smith is a resident of the city of Cincinnati, Hamilton County, state of Ohio.




                                                                                                  EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 9 of 25 PAGEID #: 15




              2. Defendant LIBERTY MUTUAL GROUP, INC., ("Liberty Mutual") is a foreign-

                  incorporated, for profit company that conducts business throughout the state of Ohio. The

                  relevant location of the events and omissions of this Complaint took place was 9450

                  Seward Road, Fairfield, Ohio 45014.

              3. Liberty Mutual is, .and was at all times hereinafter mentioned, Smith's employer within the

                  meaning of Title VII of the Civil Rights Act of 1964 ("Title VII") 42 U.S.0 §2000e and

                  R.C. § 4112 et seq.

                                            JURISDICTION & VENUE

              4. All of the material events alleged in this Complaint occurred in Butler County, Ohio and

                  Hamilton County, Ohio.

              5. Therefore, personal jurisdiction is proper over Defendant pursuant to Ohio Revised Code

                  §2307.382(A)(1) and/or (4).

              6. Venue is proper pursuant to Civ. R. 3(C)(1), (3), and/or (6).

              7. This Court is a court of general jurisdiction over the claims presented herein, including all

                  subject matters of this Complaint.

              8. Within 300 days of the conduct alleged below, Smith filed a Charge of Discrimination with

                  the Equal Employment Opportunity Commission ("EEOC", Charge No. 473-2021-00281)

                  against Defendant ("EEOC Charge").

              9. On or about March 24, 2021, the EEOC issued and mailed a Dismissal and Notice of Rights

                  letter to Smith regarding the EEOC Charge.

              10.Smith received the Dismissal and Notice of Rights from the EEOC in accordance with 42

                  U.S.C. § 2000e-5(f)(1), which has been attached hereto as Plaintiffs Exhibit 1.




                                                           2

                                                                                                     EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 /.COMMON PLEAS DIVISION / IFIJ
           Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 10 of 25 PAGEID #: 16




              11.Smith has filed this Complaint on or before the 90-day deadline set forth in the Dismissal

                 and Notice of Rights.

              12.Smith has properly exhausted all administrative remedies pursuant to 29 C.F.R. §

                 1614.407(a).

                                                         FACTS

              13.Smith is a current employee of Liberry Mutual.

              14.At all times noted herein, Smith was qualified for her position with Liberty Mutual.

              15.At all times noted herein, Smith could fully perform the essential functions of her job, with

                 or without a reasonable accommodation.

              16.Smith is African American, placing her in a protected class for her race.

              17.Smith works for Liberty Mutual, currently as a Commercial Sales Representative, and

                  started on or around Apri12, 2018.

              18.Smith has an exemplary record including, but not limited to, an award earned in Spring

                  2018, a myriad of positive evaluations, and annual raises.

              19.Despite Smith's positive employment history, Liberty Mutual has consistently refused to

                  address multiple occasions of racism against her, and instead of adequately addressing her

                  complaints and concerns, Liberty Mutual retaliated against Smith.

              20. These incidents started small and seemed insignificant but have grown into blatant and

                  egregious examples of intolerance and racism.

              21. Early on in her employment, Smith wore wigs to work over her natural hair.

              22. Smith's Caucasian coworkers, knowing of Smith's wigs and that African American women

                  often wore wigs, would show videos of African American women having their wigs torn

                  off. These videos were offensive to Smith.



                                                            3

                                                                                                      EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 /-A 2101987 / COMMON PLEAS DIVISION / IFIJ
           Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 11 of 25 PAGEID #: 17




              23. On or around late December 2018, Smith's office hosted a Charlie Brown themed

                 Christmas party.

              24. When Senior Commercial Sales Representative Joshua Brown saw Smith choose her

                 character for the Charlie Brown Xmas Tree, he commented that her character was "the

                 token Black character."

              25. Smith reported this comment to HR Rep, Bethany Morrison.

              26. In or around early 2019, Smith talked to Assistant Vice President of Small Business and

                 Personal Administration Josh Stirpe, about some issues related to being the only African

                 American in her department.

              27. Smith explained that there were obvious cliques within her department, and she felt that

                 she was being excluded and singled-out because she was African American.

              28. This discussion was a protected complaint of race discrimination.

              29. Soon, Smith began getting leads that she first described as "weird."

              30. The people on these calls would make outlandish or ridiculous requests that would clog up

                  Smith's call queue and prevent her from meeting her sales call goals.

              31. Smith began to suspect that these weird calls were fake and coming from other departments

                 to try and sabotage her.

              32. Smith complained of these useless calls to Commercial Sales Supervisor Taylor Emerson,

                  explaining that the people she would speak to seemed like they were just trying to keep her

                  on the phone for an unnecessary amount of time. She noted she felt this effort was also due

                  to her race.

              33. This was a protected complaint, but there was no further investigation for it.




                                                           4

                                                                                                     EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 12 of 25 PAGEID #: 18




              34. In or around fa112019, Smith began experiencing deliberate bullying from her coworkers

                  including, but not limited to, Halloween when she found fake bugs on her desk and a witch

                  hanging from a noose in front of her cubicle.

              35. A hanging noose is a frequent, racist trope against African Americans that references

                  lynching.

              36. These incidents were followed up with insulting comments aimed at Smith personally and

                  professionally.

              37. In or around early 2020, Liberty Mutual dramatically increased its sales goal expectations.

              38. Smith was able to meet these new goals through January and February, but then in or

                  around March 2020, the COVID-19 pandemic hit the United States causing many states,

                  including Ohio, to issue Stay at Home Orders.

              39. Ohio's Stay at Home Order permitted essential businesses to remain open, but required

                  them to implement safety precautions including, but not limited to, sending nonessential

                  workers to work from home where possible.

              40. Starting in May 2020, Smith worked from home.

              41. Throughout this entire time, Smith was still receiving these useless web leads, so she again

                  complained to Emerson.

              42. Emerson and Smith decided to look into one of these leads, which was done using a

                  program called WebLink.

              43. WebLink is a program that facilitates teleconference and videoconference leads,

                  transcribes the entire conversation, and saves the lead for future reference.

              44. While cleaning out the WebLink inbox, Smith came across a few month of these bogus

                  leads and reported them to Emerson.



                                                            5

                                                                                                      EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 -/ COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 13 of 25 PAGEID #: 19




              45. This was a protected complaint.

              46. Emerson responded in an email, dismissing Smith's concern saying that everyone received

                 those kinds of lead, and attached a sample lead to prove her point.

              47. The sample lead was between another Commercial Sales Rep and a prospective customer,

                 and the transcript of the lead showed that the customer called the Sales Representative a

                 "fat, thick, nigger."

              48. Smith was taken aback by Emerson's choice to send her this transcript; it seemed

                 unnecessary, targeted, and offensive.

              49. As a manager, Emerson could have quietly reported that lead and then deleted it, but instead

                 sent it to one of the only African American Commercial Sales Reps in the department as

                 some misguided proof that racism cannot exist if other people are also enduring it.

              50. Emerson did not send similarly offensive transcripts to anyone other than Smith.

              51. The following Monday, Smith received a call from Emerson apologizing for her response

                  and told Smith that she would be looking into the situation.

              52. In or around August and September 2020, Smith told Stirpe and the Commercial Sales

                  Manager Regina Ray about the useless leads and complained about how it was affecting

                  her metrics. She stated she was concerned the bogus leads were being routed to her because

                  of her race. This was another protected complaint.

              53. Both Stirpe and Ray denied the possibility of these bogus leads and told Smith to go to HR.

              54. In or around September 2020, Smith went to HR and reported the leads to Morrison.

              55. This was another protect complaint.




                                                            6

                                                                                                      EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 14 of 25 PAGEID #: 20




               56. Along with her verbal report, Smith brought a spreadsheet tallying all the bad leads that

                  she was receiving. Disparately, this spreadsheet showed she was indeed receiving more

                  bogus leads than her Caucasian colleagues.

               57. Morrison said she would investigate.

               58. Over the next few weeks, Smith had some meetings with Morrison regarding the situation,

                  and while she felt heard during these meetings, they did not amount to any real change to

                  the situation.

               59. The number of bad leads that Smith received prevented her from meeting her lead goals

                  for the months of August and September 2020.

               60. Emerson told Smith that she was receiving her first verbal warning for not meeting the lead

                  goals, and that she needed to pick up her pace and was about to be written up.

               61. During this conversation, Smith told Emerson that she had communicated with HR and

                  that there was an investigation into the bogus leads.

               62. In or around December 2020, Smith followed up with Morrison to ask if she had reviewed

                  any of the leads.

               63. Morrison responded that she had not, but that Emerson had.

               64. When Smith asked Emerson for any updates, Emerson denied that the leads could be bogus.

              65. By January 2021, Morrison told Smith that she concluded the investigation and found no

                  evidence of bogus leads, but any discriminatory comments to Smith had been dealt with.

              66. However, as time went on Smith felt the leads were getting more and more frequent and

                  targeted.

              67. In or around late January/early February 2021, Smith received a call from a prospective

                  business trying to get a quote.



                                                            7

                                                                                                      EXHIBIT A
E-FILED 06/10/2021 09:43 AfVI / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
           Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 15 of 25 PAGEID #: 21




              68. The person on the other end of the call kept saying "nigger," intentionally.

              69. When Smith reported this call to HR, Morrison said that because she had concluded her

                 investigation, there was nothing she could do and instead instructed Smith to start the

                 complaint process all over again by first talking with her manger.

              70. On or around February 5, 2021, Smith submitted a Charge of Discrimination with the

                 EEOC. This was another protected activity.

              71. In or around March 2021, Morrison invited Smith to a meeting to discuss all the leads she

                 was receiving and ask if she had talked to her manager yet.

              72. Smith said that she had not yet spoken to her manager because all her previous complaints

                  had been ignored and/or not taken seriously, so she did not think speaking to them this time

                 would do any good.

              73. In or around April 2021, Commercial Sales Representative, Joseph Hussey sent Smith a

                  monkey emoji, which Smith immediately reported to Morrison.

              74. Comparing African Americans to monkeys is a frequent racist trope, and thus Smith was

                  quite offended by this message from Hussey.

              75. Smith is currently on probation for not meeting lead goals, but still receives these bogus

                  leads daily.

              76. Smith reported multiple incidents of racism to agents of Liberty Mutual.

              77. Liberty Mutual refused to adequately address any of Smith's reported incidents of racism,

                  which were adverse employment actions against her.

              78. There is a causal connection between Smith's protected class and Liberty Mutual' s adverse

                  actions taken against Smith.

              79. Instead of adequately addressing Smith's concerns, Liberty Mutual put Smith on probation.



                                                            8

                                                                                                     EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 16 of 25 PAGEID #: 22




              80. This is another adverse employment action against Smith and the reasoning behind it is

                 pretextual.

              81.As a result of the above; Smith has suffered damages, including economic damages, as well

                  as severe emotional distress, anxiety, and depression. She has had and continues to accrue

                  damages based thereupon.

                                      COUNT I: HOSTILE WORK ENVIRONMENT
                                      ON THE BASIS OF RACE DISCRIMINATION

              82. Smith restates each and every prior paragraph of this Complaint, as if it were fully restated

                  herein.

              83. Smith, as an African American, is in a protected class for her race.

              84.During her employment with Liberty Mutual, Smith was subjected to offensive and

                  harassing conduct based on her race (described supra).

              85.Liberty Mutual knew or should have known of the harassing conduct against Smith.

              86.Liberty Mutual condoned, tolerated and ratified this harassing conduct.

              87.This harassing conduct was severe and/or pervasive.

              88.This harassing conduct was offensive to Smith.

              89. This harassing conduct interfered with Smith's ability to perform her job duties.

              90. Liberry Mutual' s offensive and harassing conduct created a hostile and/or abusive work

                  environment for Smith.

              91. Liberty Mutual' s offensive and harassing conduct created a hostile and/or abusive work

                  environment for the reasonable person similarly-situated to Smith.

              92. Smith incurred emotional distress damages as a result of Liberty Mutual' s conduct

                  described herein.




                                                            m

                                                                                                      EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
           Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 17 of 25 PAGEID #: 23




              93. As a direct and proximate result of Liberty Mutual' s failure to adequately address Smith's

                 complaints and concerns based upon race discrimination, Smith has suffered and will

                 continue to suffer damages.

               COUNT II: RACIAL DISCRIMINATION IN VIOLATION OF R.C. &4112, et seg.

              94. Smith restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              95. Smith is African American, and thus is in a protected class for her race.

              96. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

                  to discriminate against an employee on the basis of the employee's race.

              97. Liberty Mutual treated Smith differently than other similarly situated employees based

                  upon her race.

              98. Liberty Mutual violated R.C. § 4112 et seq. by treating Smith differently from other

                  similarly situated employees outside her protected class.

              99. Liberty Mutual violated R.C. § 4112 et seq. by applying its employment policies in a

                  disparate manner based on Smith's race.

              100.       Liberty Mutual violated R.C. § 4112 et seq. by applying its disciplinary policies in

                  a disparate manner based on Smith's race.

              101.       Liberty Mutual violated R.C. § 4112 et seq. by failing to adequately address any of

                  Smith's complaints or concerns of racism in the workplace.

              102.       Liberty Mutual' s failure to adequately address William's complaints and concerns

                  of racism in the workplace was an adverse employment action against her.

              103.       Smith incurred emotional distress damages as a result of Liberty Mutual' s conduct

                  described herein.



                                                           10

                                                                                                     EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
           Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 18 of 25 PAGEID #: 24




              104.       As a direct and proximate result of Liberty Mutual' s failure to adequately address

                 Smith's concerns of racism, Smith has suffered and will continue to suffer damages.

                     COUNT III: ItACE DISCRIMINATION IN VIOLATION OF TITLE VII

              105.       Smith restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              106.       Smith is African American, and thus is in a protected class for her race.

              107.       Title VII provides that it is an unlawful discriminatory practice for an employer to

                  discriminate against an employee on the basis of the employee's race.

              108.       Liberty Mutual treated Smith differently than other similarly situated employees

                  based upon her race.

              109.       Liberty Mutual violated Title VII by treating Smith differently from other similarly

                  situated employees outside her protected class.

              110.       Liberty Mutual violated Title VII by applying its employment policies in a disparate

                  manner based on Smith's race.

              111.       Liberty Mutual violated Title VII by applying its disciplinary policies in a disparate

                  manner based on Smith's race.

              112.       Liberty Mutual violated Title VII by failing to adequately address Smith's

                  complaints and concerns of racism in the workplace.

              113.       Liberty Mutual' s failure to adequately address any of Smith's complaints or

                  concerns of racism in the workplace was an adverse employment action against her.

              114.       Smith incurred emotional distress damages as a result of Liberty Mutual' s conduct

                  described herein.




                                                           11

                                                                                                      EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
           Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 19 of 25 PAGEID #: 25




              115.       As a direct and proximate result of Liberty Mutual' s failure to adequately address

                 Smith's complaints and concerns of racism in the workplace, Smith has suffered and will

                 continue to suffer damages.

                                            COUNT IV: RETALIATION

              116.       Smith restates each and every prior paragraph of this complaint, as if it were fully

                 restated herein.

              117.       As a result of Liberty Mutual' s discriminatory conduct described above, Smith

                  complained of the bogus leads and the incidents of racism she was enduring to Emerson,

                  Stirpe, Morrison, and Ray.

              118.       Subsequent to Smith's complaints, Liberty Mutual took adverse employment

                  actions against Smith including, but not limited to, placing her on probation for failure to

                  meet lead goals.

              119.       Smith's failure to meet lead goals is a direct and proximate result of the bogus,

                  racist leads that she reported.

              120.       Pursuant to R.C. § 4112 et seq. and/or Title VII, it is an unlawful discriminatory

                  practice to discriminate in any manner against any other person because that person had

                  opposed an unlawful discriminatory practice.

              121.       Liberty Mutual failed to take Smith's complaints of racism seriously and yet

                  simultaneous decided to punish her for an issue related to her complaint.

              122.        Liberty Mutual' s actions were retaliatory in nature based on Smith's opposition

                  to the unlawful discriminatory conduct.

              123.        As a direct and proximate result of Liberty Mutual' s retaliatory discrimination

                  against Smith, she has suffered and will continue to suffer damages.



                                                            12

                                                                                                      EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 20 of 25 PAGEID #: 26




                                              DEMAND FOR RELIEF

              WHEREFORE, Smith demands from Defendant the following:

                 a) Issue a permanent injunction:

                        i.    Requiring Defendant to abolish discrimination, harassment, and retaliation;

                       ii.    Requiring allocation of significant funding and trained staff to implement all

                              changes within two years;

                      iii.    Requiring removal or demotion of all supervisors who have engaged in

                              discrimination, harassment, or retaliation, and failed to meet their legal

                              responsibility to promptly investigate complaints and/or take effective action to

                              stop and deter prohibited personnel practices against employees;

                      iv.     Creating a process for the prompt investigation of discrimination, harassment,

                              or retaliation complaints; and

                       V.     Requiring mandatory and effective training for all employees and supervisors

                              on discrimination, harassment, and retaliation issues, investigations, and

                              appropriate corrective actions;

                  b) An award against Defendant for compensatory and monetary damages to compensate

                     Smith for physical injury, physical sickness, lost wages, emotional distress, and other

                     consequential damages, in an amount in excess of $25,000 per claim to be proven at

                     trial;

                  c) An award of punitive damages against Defendant in an amount in excess of $25,000;

                  d) An award of reasonable attorneys' fees and non-taxable costs for Smith's claims as

                     allowable under law;

                  e) An award of the taxable costs of this action; and



                                                            13

                                                                                                       EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 21 of 25 PAGEID #: 27




                 f) An award of such other relief as this Court may deem necessary and proper.




                                                             Respectfully submitted,


                                                             _/s/ Evan McFarland
                                                             Evan R. McFarland (0096953)
                                                             Brianna R. Carden (0097961)
                                                             Matthew G. Bruce (0083769)
                                                                    Trial Attorney
                                                             TIIE SPITz LAw FiRm, LLC
                                                             Spectrum Office Tower
                                                             11260 Chester Road, Suite 825
                                                             Cincinnati, OH 45246
                                                             Phone: (216) 291-4744 x170
                                                             Fax: (216) 291-5744
                                                             Email: Matthew.Bruce@SpitzLawFirm.com
                                                             Email: Evan.McFarlandna,SpitzLawFirm.com
                                                             Email: Brianna.Carden@SpitzLawFirm.com

                                                             Attorneysfor PlaintiffMonifa Smith




                                                JURY DEMAND

           Plaintiff MONIFA SMITH demands a trial by jury by the maximum number of jurors permitted.


                                                             _/s/ Evan McFarland
                                                             Evan R. McFarland (0096953)




                                                        14

                                                                                                  EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
                Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 22 of 25 PAGEID #: 28


   EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                    DISMISSAL AND NOTICE OF RIGHTS
   To:    Monifa Smith                                                                   From:    Cincinnati Area OfFice
          2 Springfield Pike                                                                      John W. Peck Fed. Bldg
          1                                                                                       550 Main Street, Suite 10-191
          Wyoming, OH 45215                                                                       Cincinnati, OH 45202



          E-1                  On beha/f of person(s) aggrieved whose identity is
                               CONF/DENTIAL (29 CFR §1601.7(a))
   EEOC Charge No.                                EEOC Representative                                                  Telephone No.

                                                   Daniel F. Williams,
   473-2021-00281                                  Investigator                                                        (513) 914-6015
   THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
          E-1       The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

          E-1       Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

          E-]       The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

          E-1       Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                    discrimination to file your charge

          Q         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                    determination about whether further investigation would establish violations of the statute. This does not mean the claims
                    have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                    makes no finding as to the merits of.any other issues that might be construed as having been raised by this charge.

          E-]       The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

          E-1       Other (briefly state)

                                                            - NOTICE OF SUIT RIGHTS -
                                                      (See the additfonal information attached to this form.)

   Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
   Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
   You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
   lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
   lost. (The time limit for filing suit based on a claim under state law may be different.)

   Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
   alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears (3 years)
   before you file suit may not be collectible.

                                                                        On behalf of the Commission
                                                                                                                        03/24/2021
   Enclosures(s)                                                                                                             (Date /ssued)
                                                                     Ramiro Gutierrez,
                                                                    Area Office Director
    cc:
                Elizabeth Duggan .
                Paralegal
                LIBERTY MUTUAL INSURANCE
                175 Berkeley Street
                Boston, MA 02116




                                                                                                                              EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 1 A 2101987 1 COMMON PLEAS DIVISION / IFIJ
             Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 23 of 25 PAGEID #: 29

     Enclosure with EEOC
     Form 161 (11/2020)
                                                  INFORMATION RELATED TO FILING SUIT
                                                UNDER THE LAWS ENFORCED BY THE EEOC

                                    (This informatlon re/ates to filing suit in Federal or State court under Federa/ law.
                           If you a/so plan to sue claiming violations of State law, please be aware that time limits and other
                                  provisions of State law may be shorter or more limited than those described be/ow.)


                                        __   Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
     PRIVATE SUIT RIGHTS
                                             the Genetic Information Nondiscrimination Act (GINA), or the Age
                                             Discrimination in Employment Act (ADEA):

     In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
     90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
     day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
     consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
     record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
     did not act in a timely manner, it.is prudent that your suit be filed within 90 days of the date this Notice was
     issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

      Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
      State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
      after talking to your attorney. Filing this Notice is not enough. You must file a"complaint" that contains a short
      statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
      alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
      the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
      cases can be brought where relevant employment records are kept, where the employment would have been, or
      where the respondent has its main office. If you have simple questions, you usually can get answers from the
      office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
      make legal strategy decisions for you.

      PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

      EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
      pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
      example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
      before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
      suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
      Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
      claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

      ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

      If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
      in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
      made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
      efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
      because such requests do not relieve you of the requirement to bring suit within 90 days.

      ATTORNEY REFERRAL AND EEOC ASSISTANCE                            --   AII Statutes:

      You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
      questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
      inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
      your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
      are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
      file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
      made within the next 90 days.)

                       IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.



                                                                                                                                  EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
             Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 24 of 25 PAGEID #: 30




   Enclosures(s)


   °C"    Joel M. Nolan
          Liberty Mutual Group Inc.
          175 BERKELEY ST
          Boston, MA 02116




                                                                                                EXHIBIT A
E-FILED 06/10/2021 09:43 AM / CONFIRMATION 1076351 / A 2101987 / COMMON PLEAS DIVISION / IFIJ
                                                                                                             Z)J [41f11L

                            Case: 1:21-cv-00473-TSB Doc #: 1-1 Filed: 07/15/21 Page: 25 of 25 PAGEID #: 31
AFTAB PdJREVAL                                                                                               ~
                      315
1000 MAIN STREET ROOM
CINCINNATI OH 45202                                                                                          i202
COMMON PLEAS CIVIL                                                                                           0467;

A 2101987 D 1




                                            Illlllipl~lllllllllllllllll~llll!IIIIIII I~


                                                                        LAINT
                                              06/15/2021 SUMMONS & COMP
                                              LIBERTY MUTUAL GROUP INC
                                                                         ANY
                                              CORPORATION SERVICE COMP
                                              50 WEST BROAD ST STE 1330
                                              COLUMBUS OH 43215




                                                                                                                           EXHIBIT A
